654 So. 2d 1068 (1995)
The STATE of Florida, Appellant,
v.
Henry FRANQUIZ, Appellee.
Nos. 94-1301, 94-1545.
District Court of Appeal of Florida, Third District.
May 24, 1995.
Robert A. Butterworth, Atty. Gen., and Mark C. Katzef, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender, and Julie M. Levitt, Asst. Public Defender, for appellee.
Before NESBITT, GERSTEN and GODERICH, JJ.
PER CURIAM.
We reverse on the authority of State v. Zlockower, 650 So. 2d 692 (Fla. 3d DCA 1995), because the trial court did not provide contemporaneous written reasons for entering a downward departure at the time of modification of probation. Accordingly, the downward departure sentence is reversed, and the cause is remanded to allow the defendant an opportunity to withdraw his plea, or to be resentenced within the guidelines. See State v. Smith, 627 So. 2d 1345 (Fla. 3d DCA 1993); State v. Grononger, 615 So. 2d 869 (Fla. 4th DCA 1993). We certify to the Florida Supreme Court the same direct conflict certified in Zlockower.
Reversed and remanded; question certified.